UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
 RICHARD T. MAROTTE,                                           :
                                                               :
                                       Plaintiff,              :             16-CV-8953 (GHW) (OTW)
                                                               :
                    -against-                                  :                 OPINION & ORDER
                                                               :
 THE CITY OF NEW YORK, et al.,                                 :
                                                               :
                                       Defendants.             :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         Pro Se Plaintiff Richard T. Marotte brought this action, primarily alleging violations of the

Telecommunications Act of 1996, 47 U.S.C. § 151 et seq., against Defendants the City of New

York, the New York City Department of Information Technology and Telecommunications

(DoITT), Telebeam Communications Corp., and CityBridge LLC. Before me is Plaintiff’s motion

for reconsideration, filed in accordance with Local Civil Rule 6.3 and Fed. R. Civ. P. 60(b) 1. (ECF

129). 2 Plaintiff requests that the Court reconsider its February 2, 2019 Report and

Recommendation, in which the Court recommended that Judge Woods grant Defendants’




1
  It is unclear if a motion for reconsideration is even proper under Fed. R. Civ. P. 60(b), as a report and
recommendation is not a “final judgment, order, or proceeding.” Fed. R. Civ. P. 60(b). But as it has been the
practice in this district to permit motions for reconsideration of a report and recommendation, the Court will
consider the motion. See, e.g., Lawson v. New York City Bd. of Educ., 5-CV-825, 2011 WL 873146, at *1 (S.D.N.Y.
Mar. 11, 2011) (Pitman, M.J.); Ambac Assurance Corp. v. EMC Mortg. Corp., 8-CV-9464, 2011 WL 308276, at *1
(S.D.N.Y. Jan. 28, 2011) (Katz, M.J.); Evans v. New York State Public Service Comm’n, 99-CV-6018, 2011 WL 111324,
at *1 (S.D.N.Y. Feb. 8, 2001) (Ellis, M.J.).
2
  Plaintiff “filed” his motion by emailing the Court on February 25, 2019. As Plaintiff is pro se, the Court will treat
Plaintiff’s improperly filed motion as timely. Plaintiff is directed not to send additional emails to Chambers without
prior authorization by the Court.
motions to dismiss. (ECF 121). Because there is no basis for the Court to reconsider the Report

and Recommendation, Plaintiff’s motion is DENIED.


I.     Applicable Legal Standard

       Rule 60(b) provides in pertinent part:

               On motion and upon such terms as are just, the court may relieve
               a party or a party’s legal representative from a final judgment,
               order, or proceeding for the following reasons: (1) mistake,
               inadvertence, surprise, or excusable neglect; (2) newly discovered
               evidence which by due diligence could not have been discovered in
               time to move for a new trial under Rule 59(b); (3) fraud (whether
               previously called intrinsic or extrinsic), misrepresentation, or
               misconduct by an opposing party; (4) the judgment is void; (5) the
               judgment has been satisfied, released, or discharged . . . or (6) any
               other reason that justifies relief

       Fed. R. Civ. P. 60(b). “Rule 60(b) provides ‘extraordinary judicial relief’ and can be

granted ‘only upon a showing of exceptional circumstances.’” Kubicek v. Westchester Cty., No.

8-CV-372(ER), 2014 WL 4898479, at *1 (S.D.N.Y. Sept. 30, 2014) (quoting Nemaizer v. Baker,

793 F.2d 58, 61 (2d Cir. 1986)). This necessarily means that the standard for reconsideration “is

strict, and reconsideration will generally be denied unless the moving party can point to

controlling decisions or data that the court overlooked—matters, in other words, that might

reasonably be expected to alter the conclusion reached by the court.” Shrader v. CSX Transp.,

Inc., 70 F.3d 255, 257 (2d Cir. 1995). A motion for reconsideration is “neither an occasion for

repeating old arguments previously rejected nor an opportunity for making new arguments

that could have been previously advanced.” Associated Press v. U.S. Dep’t of Def., 395 F. Supp.

2d 17, 19 (S.D.N.Y. 2005). Nor is a motion for reconsideration a time to “advance new facts,


                                                 2
issues or arguments not previously presented to the Court.” Polsby v. St. Martin’s Press, Inc.,

97-CV-960 (MBM), 2000 WL 98057, at *1 (S.D.N.Y. Jan. 18, 2000) (internal quotation marks

omitted).

       The decision whether to grant or deny a motion for reconsideration is “within ‘the

sound discretion of the district court.’” Premium Sports Inc. v. Connell, 10-CV-3753(KBF), 2012

WL 2878085, at *1 (S.D.N.Y. July 11, 2012) (quoting Aczel v. Labonia, 584 F.3d 52, 61 (2d Cir.

2009)). Moreover, “[t]he moving party bears the burden of proof.” Freedom, N.Y., Inc. v. United

States, 438 F. Supp. 2d 457, 462 (S.D.N.Y. 2006).


II.    Discussion

       Construing Plaintiff’s motion for reconsideration as raising the strongest argument that

it suggests in light of his pro se status, see, e.g., Olle v. Columbia Univ., 332 F. Supp. 2d 599, 607

(S.D.N.Y. 2004), there is no basis upon which to grant reconsideration of the Report and

Recommendation. Plaintiff does not base his motion on a cognizable claim of “mistake,

inadvertence, surprise, or excusable neglect,” Fed. R. Civ. P. 60(b)(1), newly discovered

evidence, Fed. R. Civ. P. 60(b)(2), or fraud, Fed. R. Civ. P. 60(b)(3). Because Plaintiff has not

shown that the Report and Recommendation is “inconsistent with due process of law” or that

jurisdiction was lacking, Rule 60(b)(4) is also inapplicable. See Grace v. Bank Leumi Tr. Co. of

N.Y., 443 F.3d 180, 193 (2d Cir. 2006) (“A judgment is void under Rule 60(b)(4) of the Federal

Rules of Civil Procedure only if the court that rendered it lacked jurisdiction of the subject

matter, or of the parties, or if it acted in a manner inconsistent with due process of law.”

(internal quotation marks omitted)). Furthermore, Rule 60(b)(5)—which permits

                                                  3
reconsideration when a “judgment has been satisfied, released or discharged” when “it is based

on an earlier judgment that has been reversed or vacated” or “applying it prospectively is no

longer equitable”—is plainly inapplicable. See, e.g., Ross v. Cooper,90-CV-304(PGG), 2008 WL

5062727, at *3–4 (S.D.N.Y. Nov. 24, 2008).

       Lastly, Plaintiff cannot obtain relief under Rule 60(b)(6)—the catch-all provision that

permits reconsideration for “any other reason that justifies relief”—because he has failed to

demonstrate “‘extraordinary circumstances’ or ‘extreme hardship.’” United States v. Cirami,

563 F.2d 26, 32 (2d Cir. 1977) (“It is well established, however, that a ‘proper case’ for Rule

60(b) relief is only one of ‘extraordinary circumstances,’ or ‘extreme hardship.’”). In support of

the instant motion, Plaintiff mostly reiterates the same facts and claims that he outlined in his

original motion papers, and that the Court considered before issuing the Report and

Recommendation. See Associated Press, 395 F. Supp. 2d at 19. Plaintiff’s restated claims and

assertions do not constitute highly convincing evidence of “extraordinary circumstances” or

“extreme hardship” that might justify reconsideration. See Mt. McKinley Ins. Co., 2003 WL

2138049, at *2.

       Plaintiff’s only new allegation in his motion is that the Court erred in denying him leave

to amend based only on “pre-motion letters.” (Pl.’s Mot. at 3). The Court disagrees. The Court

fully considered Plaintiff’s arguments in his initial 2-page letter motion, ECF 116, his twelve-

page (sixty-six with exhibits) reply to Defendants’ opposition, ECF 118, and his 4-page

(unauthorized) sur-reply, ECF 120.




                                                 4
       Accordingly, because Plaintiff has failed to demonstrate any grounds for relief pursuant

to Federal Rule of Civil Procedure 60(b), his motion is DENIED.

       The Clerk of Court is respectfully directed to close the open motion at ECF 129 and to

mail a copy of this Opinion and Order to Plaintiff.


       SO ORDERED.


                                                                   s/ Ona T. Wang
Dated: February 26, 2019                                                   Ona T. Wang
       New York, New York                                         United States Magistrate Judge




                                                 5
